"
Ii




                                   No.     94-538

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         1995


     APRIL BENTON,

                Plaintiff and Appellant,
          -v-

     ROBERT C. SNOW,
                Defendant and Respondent.




     APPEAL FROM:      District Court of the Thirteenth Judicial District,
                       In and for the County of Yellowstone,
                       The Honorable Russell K. Fillner, Judge presiding.



     COUNSEL OF RECORD:
                For Appellant:
                       April Benton, pro se
                For Respondent:
                       K. Kent Koolen, Moulton, Bellingham, Longo & Mather,
                       Billings, Montana


                                         Submitted on Briefs:   May 11, 1995

                                                       Decided: August 10, ]995
     Filed:



                                         Clerk
                                                                                 ..

Justice Fred J. Weber delivered the Opinion of the Court.

      This    is   an appeal   from a           jury verdict         in the     Thirteenth

Judicial District Court, Yellowstone County, awarding April Benton

damage of $7,491 sustained in an automobile accident.                           We affirm.

      The following issue is dispositive of the case:

      Is there substantial evidence to support the jury verdict?

      April    Benton   (Benton)      was        a   passenger       In   an    automobile
involved in a       collision in Billings,                Montana,    on the night of

October 4,     1991.    Robert       Snow       (Snow),    the driver of         the   send

automobile involved in the collision,                     filed a Rule 68 offer of

judgment in the amount of $7,500, which Benton rejected.                         At trial,

Snow admitted negligence but challenged causation and damages.                         The

jury returned a verdict for Benton in the amount of $7,491.

      Much of the testimony at trial including Billings neurologist

Dr.   Patrick Cahill and Dr.          Charles Hatsell from Texas included

statements that Benton's injuries could not have come from the

accident in Billings.          Dr.    Cahill testified that psychological

factors were the cause of Benton's continuing complaints.

      While the transcript of the proceedings is lengthy, Benton's
argument on appeal consists of the following:
           Plaintiff was permanently injured as a result of a
      vehicle    accident[s] from   which   defendant  admits
      liability.
           Plaintiff was unsuccessful in obtaining a fair and
      just amount of compensation as a result of a trial in
      which defendant perjured himself on the witness stand,
      covered up evidence,     and caused the plaintiff's
      judg[e]ment to be that of one unjust.

Such contentions are without a basis in the record.                            Benton is a


                                            2
                                                                                 .'
pro    se   litigant    but   that   does         not   excuse    her   from    filing   an

appropriate brief as required by Rule 23                 1   M.R.App.P.    Appellant has

presented no issues for review            I       no brief with legal argument --

despite seeking an extension of time from this Court within which

to accomplish those appeal requirements.

       Snow argues on appeal that the jury verdict was appropriate

and a review of the record shows that the damages awarded to Benton

were    based    upon       substantial       evidence         presented       during    the

proceedings.

       We conclude that the jury verdict is supported by substantial

evidence.     We affirm.

       Pursuant to Section II Paragraph 3(c) I Montana Supreme Court

1988 Internal Operating Rules         l   this decision shall not be cited as

precedent and shall be published by its filing as a public document

with the Clerk of this Court and by a report of its result to the

West Publishing Company.




 Md4{f/#      JUStl    es


                                              3